                                                                 2

1
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT

9                 CENTRAL DISTRICT OF CALIFORNIA

10
11
     LUIS VILLEGAS,                    CV 20-7291-RSWL-AS[
12
13             Plaintiff,              ORDER re: Plaintiff’s
                                       Application for Default
14       v.                            Judgment [18]
15
     WONG-ONE, LLC, a
16   California Limited
     Liability Company; DZUBAK
17   INVESTMENTS, LLC, a
18   California Limited
     Liability Company; and
19   DOES 1 to 10,
20             Defendants.
21
22       Plaintiff Luis Villegas (“Plaintiff”) claims

23   Defendant Wong-One, LLC and Defendant Dzubak

24   Investments, LLC, (collectively, “Defendants”) violated

25   the Americans with Disabilities Act (the “ADA”) and

26   California’s Unruh Civil Rights Act (the “Unruh Act”).

27   Plaintiff filed this Application for Default Judgment

28   [18] on March 5, 2021 (the “Application”).

                                   1
1         For the reasons set forth below, the Court GRANTS
2    Plaintiff’s Application as to the ADA claim and DECLINES
3    to exercise supplemental jurisdiction over Plaintiff’s
4    Unruh Act Claim.
5                          I.   BACKGROUND
6    A.   Factual Background
7         Plaintiff is a paraplegic who uses a wheelchair for
8    mobility.   Compl. ¶ 1, ECF No. 1.    Defendant Wong-One,
9    LLC owned or owns the real property located at 130 N.
10   Robertson Blvd., Beverly Hills, California.     Id. ¶¶ 2-3.
11   Defendant Dzubak Investments, LLC owned or owns Beverly
12   Hills Mercantile & Liquor (the “Store”), which is
13   located at the subject property.     Id. ¶¶ 2—5.
14        On or about July 28, 2020, Plaintiff visited the
15   Store with the intention to avail himself of its goods.
16   Compl. ¶ 10; Pl.’s Appl. for Default J. (“Appl.”) Ex. 2
17   (“Pl.’s Decl.”) ¶ 3, ECF No. 18-4.      As a result of his
18   physical disabilities, however, Plaintiff alleges he was
19   denied full and equal access to the property when he
20   encountered no wheelchair accessible sales counters in
21   compliance with ADA standards.     Pl.’s Decl. ¶ 4.
22        On or about August 4, 2020, an investigator with
23   the Center for Disability Access visited the Store to
24   survey and photograph the property.     Appl. Ex. 3 (“Louis
25   Decl.”) ¶¶ 1—2, ECF No. 18-5.    In addition to finding no
26   wheelchair accessible sales counters, the investigator
27
28
                                 2
1    discovered no wheelchair accessible dining surfaces. 1
2    Id. ¶¶ 3—4.
3    B.   Procedural Background
4         Plaintiff filed his Complaint [1] on August 13,
5    2020, asserting violations of the ADA and Unruh Act.
6    Plaintiff served Defendants [10, 13] on August 20, 2020.
7    To date, Defendants have not appeared in the Action.
8    Following Plaintiff’s Requests for Entry of Default [14,
9    15], the Clerk entered default [16, 17] on September 15,
10   2020.
11        On March 5, 2021, Plaintiff filed the present
12   Application [18].     Plaintiff seeks an order requiring
13   Defendants to provide ADA-compliant sales counters and
14   dining surfaces.    Appl. 2:23—26, ECF No. 18.       Plaintiff
15   additionally seeks an award totaling $8,000.00 in
16   statutory damages, plus $4,074.50 in attorneys’ fees and
17   costs.   Id. at 2:27—3:3; Appl. Ex. 1 (“Handy Decl.”),
18   Billing Summary, ECF No. 18-3.
19                          II.   DISCUSSION
20   A.   Legal Standard
21        Federal Rule of Civil Procedure (“Rule”) 55(b)
22   authorizes a district court to grant default judgment
23   after the clerk enters default under Rule 55(a).          Fed.
24   R. Civ. P. 55(b).     Before a court can enter default
25
          1 Plaintiff did not actually encounter the dining surfaces
26   in July 2020. Compl. ¶ 17; Pl.’s Decl. ¶ 5. Plaintiff learned
     from the pre-filing investigator that the Defendants failed to
27   provide wheelchair accessible dining surfaces due to toe
28   clearance issues. Pl.’s Decl. ¶ 5; Louis Decl. ¶ 4.

                                    3
1    judgment against a defendant, the plaintiff must satisfy
2    the procedural requirements set forth in Local Rule 55-
3    1.   Pursuant to L.R. 55-1, the movant for default
4    judgment must submit a declaration establishing: (1)
5    when and against which party the default was entered;
6    (2) on which pleading the default was entered; (3)
7    whether the defaulting party is a minor, incompetent
8    person, or active service member; (4) that the
9    Servicemembers Civil Relief Act, 50 U.S.C. App. § 3931,
10   does not apply; and (5) that the defaulting party was
11   properly served with notice.
12        It is within the district court’s discretion to
13   grant or deny an application of default judgment.
14   Aldabe v. Aldabe, 616 F.2d 1089, 1092—93 (9th Cir.
15   1980).   In determining whether default judgment is
16   proper, a court considers the “Eitel factors”: (1) the
17   possibility of prejudice to the plaintiff; (2) the
18   merits of the plaintiff’s substantive claim; (3) the
19   sufficiency of the complaint; (4) the sum of money at
20   stake; (5) the possibility of a dispute concerning
21   material facts; (6) whether the defendant’s default was
22   due to excusable neglect; and (7) the strong policy
23   favoring decision on the merits.   Eitel v. McCool, 782
24   F.2d 1470, 1471—72 (9th Cir. 1986).
25        After entry of default by the clerk, all factual
26   allegations in the complaint, except those relating to
27   damages, are assumed as true.   See TeleVideo Sys., Inc.
28   v. Heidenthal, 826 F.2d 915, 917—18 (9th Cir. 1987)

                                 4
1    (quoting Geddes v. United Fin. Grp., 559 F.2d 557, 560
2    (9th Cir. 1977)).     Thus, the plaintiff is required to
3    provide evidence of all damages he seeks to recover in
4    the complaint.     See PepsiCo, Inc. v. Cal. Sec. Cans, 238
5    F. Supp. 2d 1172, 1175 (C.D. Cal. 2002).       When default
6    judgment is granted, the relief reward “must not differ
7    in kind from, or exceed in amount, what is demanded in
8    the [complaint].”     Fed. R. Civ. P. 54(c).
9    B.   Discussion
10        1.   Jurisdiction
11        When a party moves for default judgment, a court
12   must examine both subject matter and personal
13   jurisdiction.     In re Tuli, 172 F.3d 707, 712 (9th Cir.
14   1999).
15             a.   ADA Claim
16        The Court has subject matter jurisdiction under 28
17   U.S.C. §§ 1331 and 1343 for violations of the ADA.       See
18   Civil Rights Educ. & Enf’t Ctr. v. Hosp. Props. Tr., 867
19   F.3d 1093, 1098 (9th Cir. 2017).    Further, the Court has
20   personal jurisdiction over Defendants because they have
21   “minimum contacts” with California such that “the suit
22   does not offend ‘traditional notions of fair play and
23   substantial justice.’”     Calder v. Jones, 465 U.S. 783,
24   788 (1984) (quotation omitted).     More specifically,
25   Defendants own the real property and/or Store located at
26   130 N. Robertson Blvd., Beverly Hills, California, where
27   the incident giving rise to this Action occurred.
28   Compl. ¶¶ 4—5; Appl. Ex. 9 (“Gutierrez Decl.”) ¶¶ 3—4,

                                   5
1    ECF No. 18-11.
2            b.   Unruh Act Claim
3        The court has supplemental jurisdiction over
4    “claims that are so related to claims in the action
5    within such original jurisdiction that they form part of
6    the same case or controversy under Article III of the
7    United States Constitution.”    28 U.S.C. § 1367(a).
8    However, even if supplemental jurisdiction exists, the
9    Court may exercise its discretion to decline
10   supplemental jurisdiction “in exceptional circumstances”
11   or where “there are other compelling reasons for
12   declining jurisdiction.”   28 U.S.C. § 1367(c)(4).
13       The Unruh Act provides that “[a]ll persons within
14   the jurisdiction of [California] are free and equal, and
15   no matter what their . . . disability . . . status are
16   entitled to the full and equal accommodations,
17   advantages, facilities, privileges, or services in all
18   business establishments of every kind whatsoever.”     Cal.
19   Civ. Code § 51(b).   The Unruh Act also provides that any
20   violation of the ADA constitutes a violation of § 51 of
21   the Unruh Act.   Cal. Civ. Code § 51(f).   Moreover,
22   unlike the ADA, the Unruh Act allows a plaintiff to
23   recover statutory damages for each offense.    Cal. Civ.
24   Code at § 52(a).
25       In 2012, California adopted a heightened pleading
26   standard for actions brought under the Unruh Act “to
27   combat the influx of baseless claims and vexatious
28   litigation in the disability access litigation sphere.”

                                 6
1    Langer v. Al Sunset, LLC, No. 2:21-CV-03594-FLA-AFM,
2    2021 WL 2038372, at *1 (C.D. Cal. May 21, 2021).     These
3    heightened pleading requirements apply to actions
4    alleging “construction-related accessibility claims,”
5    which California law defines as “any civil claim in a
6    civil action with respect to a place of public
7    accommodation . . . based wholly or in part on an
8    alleged violation of any construction-related
9    accessibility standard.”    Cal. Civ. Code § 55.52(a)(1).
10          Moreover, California law imposes additional
11   limitations on “high-frequency litigants,” defined as “a
12   plaintiff who has filed ten or more complaints alleging
13   construction-related accessibility violation within the
14   twelve-month period immediately preceding the filing of
15   the current complaint alleging a construction-related
16   accessibility violation.”    Cal. Civ. Code §
17   425.55(b)(1).
18          By enacting restrictions on the filing of
19   construction-related accessibility claims, district
20   courts have expressed their interest in limiting the
21   financial burdens California businesses may face for
22   claims of statutory damages against them under the Unruh
23   Act.    See Ghadiri v. Tacos Queretaro Mexican Food et
24   al., No. 8:21-CV-00740-JLS-KES, 2021 WL 2073478, at *1
25   (C.D. Cal. May 21, 2021).    Thus, district courts should
26   consider fairness and comity when determining whether to
27   exercise supplemental jurisdiction over construction-
28   related claims under the Unruh Act.    See, e.g., Schutza

                                  7
1    v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal.
2    2017) (“[T]he Court finds it improper to allow Plaintiff
3    to use federal court as an end-around to California’s
4    pleading requirements. Therefore, as a matter of comity,
5    and deference to California’s substantial interest in
6    discouraging unverified disability discrimination
7    claims, the Court declines supplemental jurisdiction
8    over Plaintiff’s Unruh Act Claim.”).        For a high-
9    frequency litigant seeking relief under the Unruh Act,
10   it would be improper to allow a plaintiff to use federal
11   court as an “end-around” to California’s heightened
12   pleading requirements.     Id.
13        Here, Plaintiff is a high-frequency litigant who
14   has filed 134 cases in the Central District, including
15   twenty-five complaints in the twelve-month period
16   immediately preceding the filing of this current
17   Action. 2   As such, and because of California’s
18
          2 See Villegas v. Van Chau et al., No. 2:20-CV-07292-VAP-PD
19   (filed Aug. 13, 2020); Villegas v. Farsight, Inc., No. 2:20-CV-
     05090-RSWL-PD (filed June 9, 2020); Villegas v. Attina Co. et
20   al., No. 2:20-CV-03301-DMG-SK (filed Apr. 9, 2020); Villegas v.
     Whittier, LLC et al., No. 2:20-CV-00728-CJC-MAA (filed Jan. 24,
21   2019); Villegas v. Snow et al., No. 2:19-CV-10768-SK (filed Dec.
22   20, 2019); Villegas v. Zagros Inv., LLC et al., No. 2:19-CV-
     10456-ODW-JC (filed Dec. 11, 2019); Villegas v. Rashid et al.,
23   2:19-CV-09847-DMG-KS (filed Nov. 18, 2019); Villegas v. Ora
     Prop., LLC et al., No. 2:19-CV-09616-ODW-FFM (filed Nov. 8,
24   2019); Villegas v. Haroon et al., No. 2:19-CV-09224-SVW-AFM
     (filed Oct. 28, 2019); Villegas v. Tran et al., No. 2:19-CV-
25   09223-MWF-RAO (same); Villegas v. Tedwin S & B, LLC et al., No.
26   2:19-CV-09191-SVW-AGR (filed Oct. 25, 2019); Villegas v. Baltagi
     Enter., LLC et al., No. 2:10-CV-09145-JAK-SK (filed Oct. 24,
27   2019); Villegas v. 310 E. Manchester Ave. Assoc., LLC et al., No.
     2:19-CV-09055-JFW-FFM (filed Oct. 21, 2019); Villegas v. Weiss et
28   al., No. 2:19-CV-09054-CJC-AFM (same); Villegas v. Webb Energy

                                      8
1    substantial interest in discouraging unverified
2    discrimination claims, the Court declines to exercise
3    supplemental jurisdiction over Plaintiff’s Unruh Act
4    claim.   A significant number of judges in the Central
5    District of California and elsewhere have similarly
6    declined to exercise supplemental jurisdiction over
7    construction-related claims asserted by high-frequency
8    litigants. 3
9        Moreover, the Court will not be depriving Plaintiff
10   of any remedies because his ADA claim remains pending
11   before the Court.     Appl. 2:23.    If Plaintiff so chooses,
12
13   Holdings, LLC et al., No. 2:19-CV-09024-VAP-MRW (same); Villegas
     v. Azalea Joint Venture, LLC et al., No. 2:19-CV-09022-AB-AS
14   (same); Villegas v. Park et al., No. 2:19-CV-09021-PSG-RAO
     (same); Villegas v. Montebello Ctr., No. 2:19-CV-07760-CBM-AS
15   (filed Sept. 9. 2019); Villegas v. Glendale I Mall Assoc., LP et
     al., No. 2:19-CV-07720-PSG-MAA (filed Sept. 6, 2019); Villegas v.
16   G & M GAPCO, LLC et al., No. 2:19-CV-07530-JFW-AGR (filed Aug.
17   30, 2019); Villegas v. Thrifty Payless, Inc et al., No. 2:19-CV-
     07186-AB-PJW (filed Aug. 19, 2019); Villegas v. White et al., No.
18   8:19-CV-01564-JVS-KES (filed Aug. 14, 2019); Villegas v.
     Valaskantzis et al., 2:19-CV-07019-VAP-AS (filed Aug. 13, 2019);
19   Villegas v. Teshima et al., No. 2:19-CV-07012-AB-RAO (same);
     Villegas v. Conzonire et al., No. 2:19-CV-07011-FMO-GJS (same).
20
21        3 See, e.g., Lammy v. Leung et al., No. CV 19-4579-GW-ASX,
22   2020 WL 7861967 (C.D. Cal. Nov. 12, 2020) (Wu, J.); Marquez v.
     Carwood Ctr., LLC et al., No. 2:20-CV-05948-VAP-JEMX, 2020 WL
23   8816340 (C.D. Cal. Oct. 19, 2020) (Phillips, J.); Madriz v.
     Villalobos et al., No. CV 20-00202-CJC(KKX), 2020 WL 4006524
24   (C.D. Cal. Feb. 14, 2020) (Carney, J.); see also Langer v.
     Petras, No. 19-cv-1408-CAB-BGS, 2019 WL 3459107 (S.D. Cal. July
25   31, 2019) (Bencivengo, J.); Reyes v. Flourshings Plus, Inc., No.
26   19cv261 JM (WVG), 2019 WL 1958284 (S.D. Cal. May 2, 2019)
     (Miller, J.); Schutza v. Alessio Leasing, Inc., No. 18cv2154-
27   LAB(AGS), 2019 WL 1546950 (S.D. Cal. Apr. 8, 2019) (Burns, J.).

28
                                    9
1    he may pursue his Unruh Act claim in state court. 4
2        2.   Local Rule 55-1
3        Plaintiff has satisfied the procedural requirements
4    for entry of default judgment under Local Rule 55-1.
5    See Gutierrez Decl.     The Clerk entered default against
6    Defendants on September 15, 2020 for failure to respond
7    to Plaintiff’s Complaint.      Id. ¶ 5.   Defendants are not
8    infants, incompetent persons, or exempted under the
9    Servicemembers Civil Relief Act.       Id. ¶ 2.   Lastly,
10   Plaintiff served Defendants with notice of this
11   Application on March 5, 2021.      Id. ¶ 6.
12       3.   Requested Relief
13       When seeking default judgment, a Plaintiff “is
14   required to prove all damages sought in the
15   [C]omplaint.”    Philip Morris USA, Inc. v. Castworld
16   Prods., 219 F.R.D. 494, 498 (C.D. Cal. 2003).         Here,
17   Plaintiff seeks an injunction, damages, and attorneys’
18   fees and costs.
19            a.   Injunctive Relief
20       Under the ADA, a plaintiff is entitled to
21   injunctive relief to make “facilities readily accessible
22   to and usable by individuals with disabilities.”         42
23   U.S.C. § 12188(a)(2).     Here, Plaintiff requests an order
24
25       4  Plaintiff encountered the barrier on July 28, 2019. Pl.’s
     Decl. ¶ 3. The statute of limitations has not yet lapsed, and
26   Plaintiff is able to bring his Unruh Act claim in state court.
     See Harris v. Cnty. of San Diego, No. CV 18-924-BTM-AHG, 2019 WL
27   6683367, at *4 (S.D. Cal. Dec. 5, 2019) (finding that Unruh Act
28   claims “are subject to a two-year statute of limitations”).

                                   10
1    requiring Defendants to comply with the ADA by providing
2    wheelchair accessible sales counters and dining
3    surfaces.   Thus, the Court GRANTS Plaintiff’s request to
4    require Defendants to provide wheelchair accessible
5    sales counters in compliance with the ADA.
6         To prove discrimination stemming from failure to
7    remove an architectural barrier, however, the fourth
8    factor requires a plaintiff to actually encounter the
9    architectural barrier that precluded him or her full and
10   equal access to the facility.         See Ho v. Mlynarski
11   Inv’rs, LLC, SACV-18-00371-CJC-JDEX, 2019 WL 4238872, at
12   *2 (C.D. Cal. Apr. 30, 2019).        Here, Plaintiff did not
13   actually encounter the non-ADA compliant dining
14   surfaces.   Pl.’s Decl. ¶ 5.        Although Plaintiff failed
15   to meet this factor, one form of discrimination is
16   failure to remove architectural barriers unless they are
17   not readily achievable to remove.        See 42 U.S.C. §
18   12182(b)(2)(A)(iv); Grove v. De La Cruz, 407 F. Supp. 2d
19   1126, 1130 (C.D. Cal. 2005).        Because Defendants failed
20   to appear and argue whether the architectural barriers
21   were readily achievable to remove, the Court GRANTS
22   Plaintiff’s request to require Defendants to provide
23   wheelchair accessible dining surfaces. 5
24
25
          5 The dining services include one foldable table and two
26   foldable chairs. Even if Defendants had appeared and answered to
     Plaintiff’s complaint, it is hard to imagine that the Court would
27   find these architectural barriers as not readily achievable to
28   remove. See Appl. Ex. 4 at 33, ECF No. 18-6.

                                    11
1               b.   Damages
2           Plaintiff seeks a total of $8,000.00 in statutory
3    damages for Defendants’ alleged violation of the Unruh
4    Act.    Because the Court declines to exercise
5    supplemental jurisdiction over Plaintiff’s Unruh Act
6    claim, the Court DENIES Plaintiff’s request for
7    statutory damages.
8               c.   Attorneys’ Fees & Costs
9           The ADA authorizes attorneys’ fees in this matter.
10   42 U.S.C. § 12205; Cal. Civ. Code § 52(a); see also
11   Jankey v. Poop Deck, 537 F.3d 1122, 1130 (9th Cir. 2008)
12   (“A prevailing plaintiff under the ADA should ordinarily
13   recover an attorney’s fee unless special circumstances
14   would render such an award unjust.”) (internal quotation
15   marks omitted).      For ADA cases, reasonable attorneys’
16   fees are determined by reference to the lodestar method.
17   Vogel v. Harbor Plaza Center, LLC, 893 F.3d 1152 (9th
18   Cir. 2018) (finding that it was an abuse of discretion
19   for the district court to treat the Local Rule 55-3 fee
20   schedule, which is ordinarily used in instances of
21   default judgment, as presumptively reasonable, rather
22   than using a lodestar approach to calculate attorneys’
23   fees for ADA and Unruh civil rights cases).      A court
24   “must first determine the presumptive lodestar figure by
25   multiplying the number of hours reasonably expended on
26   the litigation by the reasonable hourly rate.”     Secalt
27   S.A. v. Wuxi Shenxi Constr. Mach. Co., 668 F.3d 677, 689
28   (9th Cir. 2012) (quotation omitted).      The fee applicant

                                  12
1    must “produce satisfactory evidence—in addition to the
2    attorney’s own affidavits—that [his] requested [hourly]
3    rates [were] in line with those prevailing in the
4    community for similar services by lawyers of reasonably
5    comparable skill, experience and reputation.”       Grove v.
6    Wells Fargo Fin. Cal., Inc., 606 F.3d 577, 583 (9th Cir.
7    2010) (quoting Blum v. Stenson, 465 U.S. 886, 896 n.11
8    (1984)).   The fee applicant bears “the burden of
9    documenting the appropriate hours expended in the
10   litigation” and of “submit[ting] evidence in support of
11   those hours worked.”     USW v. Ret. Income Plan for
12   Hourly-Rated Emps. of ASARCO, Inc., 512 F.3d 555, 565
13   (9th Cir. 2008) (quotation omitted).       Here, Plaintiff
14   requests deviation from the default fee schedule in
15   Local Rule 55-3, seeking $3,244.50 in attorneys’ fees
16   and $830.00 in costs, totaling $4,074.50.       See Handy
17   Decl., Billing Summary.
18       Here, Plaintiff’s counsel staffed four attorneys on
19   this case: Russell Handy (“Handy”), Mark Potter
20   (“Potter”), Amanda Seabock (“Seabock”), and Faythe
21   Gutierrez (“Gutierrez”).    Handy Decl. ¶¶ 3—6.     Plaintiff
22   seeks hourly rates of $595.00 for partner-level senior
23   attorneys Handy and Potter, $450.00 for Seabock, and
24   $400.00 for Gutierrez.    Id.     In support of this request,
25   Plaintiff relies on the declarations by Handy,
26   highlighting the attorneys’ qualifications by their
27   experience in disability litigation, other legal
28   experience, success in law school, and involvement in

                                  13
1    disability-related organizations.       Id.   Plaintiff also
2    submits declarations from Richard Pearl and John
3    O’Connor, two attorneys’ fees experts, as well as
4    excerpts from the 2018 Real Rate Report, to support the
5    fees requested. 6   See Appl. Exs. 6—8, ECF Nos. 18-8 to
6    18-10.
7        This Action is a routine ADA case in which
8    Plaintiff’s counsel has reused the same documents and
9    “carbon-copy complaints” in other cases.        Tate v. Deoca,
10   No. CV 14-08739-SJO-MRW, 2018 WL 5914220, at *8 (C.D.
11   Cal. July 31, 2018).     Indeed, “[a] simple comparison of
12   the filings in this case with the filings in thousands
13   of other cases filed by Plaintiff’s counsel in this
14   district reveals almost no original work.”        Id.
15       This Court is guided not by the amount requested
16   but by the “fees awarded by other judges in the same
17   locality in similar cases.”        Moreno v. City of
18   Sacramento, 534 F.3d 1106, 1115 (9th Cir. 2008)
19   (citation omitted).     Given that this Action appears to
20   be nearly identical to the thousands of other cases
21   filed by Plaintiff’s counsel, and after reviewing awards
22
         6  Other district courts have found these reports limited in
23   use. See Johnson v. Jun, 19-CV-06474-BLF, 2020 WL 6507995, at *9
24   (N.D. Cal. Nov. 5, 2020) (finding that Pearl’s declaration and
     the Real Rate Report failed to consider the nature of work done
25   and the skill or reputation of the attorneys in each case);
     Johnson v. Cortese, 5:19-CV-02671-EJD, 2020 WL 7495164, at *9
26   (N.D. Cal. Dec. 21, 2020) (finding Pearl’s report “to be of
     limited use in determining the prevailing market rate”) (quoting
27   Johnson v. Progreso Dev., LLC, No. 5:20-CV-02167-EJD, 2020 WL
28   6136093, at *3 (N.D. Cal. Oct. 19, 2020)).

                                   14
1    in similar cases, the Court reduces Plaintiff’s
2    requested hourly rates as follows: $425.00/hour for both
3    Handy and Potter, $350.00/hour for Seabock, and
4    $250.00/hour for Gutierrez. 7
5         The next issue is whether the hours billed in this
6    Action are reasonable.     “[A] district court should
7    exclude hours ‘that are excessive, redundant, or
8    otherwise unnecessary.’”      McCown v. City of Fontana,
9    5565 F.3d 1097, 1102 (9th Cir. 2009) (quoting Hensly v.
10   Eckerhart, 461 U.S. 424, 434 (1983)).        Plaintiff
11   submitted an itemized billing statement which reflects
12   that Plaintiff’s attorneys spent 6.5 hours on this case.
13   See Handy Decl., Billing Summary at 1.
14        Potter, a senior attorney and founding partner,
15   billed 0.7 hours for using “[G]oogle satellite images,
16   street view, website and/or [Y]elp” to examine the Store
17   in order to inform the investigator which photos and
18   measurements he wanted to obtain.       Id. at 2.    Potter’s
19   online research is excessive given the site’s relatively
20   small size and “the obvious and blatant nature of the
21   barriers.”   Compl. ¶ 21.     Accordingly, the Court reduces
22
          7 See Garcia v. Padilla, No. 2:20-cv-03033-SVW-JPR, 2020 WL
23   8027786, at *3 (C.D. Cal. Sept. 15, 2020) (reducing hourly rates
24   to $425.00 for Handy and Potter, $350.00 for Seabock, and $250.00
     for Gutierrez.); Langer v. Anaya, No. CV19-01075 PA(SHKx), 2020
25   WL 687611, at *4 (C.D. Cal. Jan. 6, 2020) (same for Handy,
     Potter, and Seabock); Lopez v. Silvia, No. CV18-4813 PSG(JEMx),
26   2020 WL 2619163, at *4 (C.D. Cal. Apr. 16, 2020) (granting
     $250/hour for similarly experienced attorneys as Gutierrez at
27   Counsel’s firm); Langer v. Garcia, No. 218CV02374VAPFFMX, 2019 WL
28   8013124, at *4 (C.D. Cal. Dec. 3, 2019) (same).

                                    15
1    this time to 0.4 hours.
2        Handy, another senior attorney and founding
3    partner, billed 0.8 hours to review the investigator’s
4    report and photographs and to “greenlight complaint
5    drafting or give investigator further instructions.”
6    Handy Decl., Billing Summary at 2.   The Court finds that
7    Handy’s billed hours are excessive based on his ADA
8    expertise and the simple nature of the claim.     The Court
9    therefores reduce this billed time to 0.4 hours.     See
10   Chalmers v. City Los Angeles, 796 F.2d 1205, 1210 (9th
11   Cir. 1986) (stating that billing hours may be reduced
12   “if the case was overstaffed and the hours duplicated”
13   or “if the hours are deemed excessive or otherwise
14   unnecessary”).
15       Handy then billed 0.3 hours in which he conducted
16   “[p]ublic records research to determine the identity of
17   the responsible parties and to determine if there had
18   been alterations or modifications that would have
19   triggered stricter Title 24 obligations for this
20   property.”   Handy Decl., Billing Summary at 2.   However,
21   “[a] basic public records search to identify the owner
22   of the Property is not the type of legal work that
23   should be billed by an attorney at $425.00 per hour.”
24   Love, 2017 WL 2927429, at *4.    Because this billing item
25   was not “reasonably expended,” the Court excludes it
26   from the attorneys’ fee award.   See Hensley v.
27   Eckerhart, 461 U.S. 424, 434 (1983) (“The district
28   court...should exclude from [its] initial fee

                                16
1    calculation hours that were not ‘reasonably
2    expended’...hours that are excessive, redundant, or
3    otherwise unnecessary.”).
4        Lastly, Handy billed 0.6 hours to “draft [the]
5    complaint and related initial filing doc[ument]s &
6    prepare interoffice barrier memo and service
7    instructions.”    See Handy Decl., Billing Statement at 2.
8    Given that Plaintiff’s counsel files nearly identical
9    complaints and other related documents in all of its
10   cases, save for a few distinguishing details of fact,
11   the Court finds 0.6 hours to draft the complaint and
12   other related documents and instructions to be
13   unreasonable.    See Arroyo v. Thrifty Payless, Inc., CV
14   19-7244-RSWL-SS, 2020 WL 1068246, at *8 (C.D. Cal. Jan.
15   31, 2020) (reducing billing item to 0.4 hours when the
16   Court found that 0.7 hours to draft the complaint and
17   interoffice memo was unreasonable).    Accordingly, the
18   Court reduces this billing item to 0.3 hours.
19       Seabock billed 0.3 hours for reviewing court-issued
20   documents such as the Notice of Assignment and Notice to
21   Parties regarding ADA Disability Access Litigation.
22   Handy Decl., Billing Summary at 2.    Because Plaintiff’s
23   counsel files a significant amount of similar cases in
24   this district, and considering Seabock’s experience
25   working with seasoned ADA-litigation attorneys Handy and
26   Potter since 2012, see Handy Decl. ¶ 5, the Court finds
27   this time expended reviewing routine and boilerplate
28   court notices excessive and reduce it accordingly to 0.1

                                 17
1    hours.
2         Gutierrez billed 1.5 hours for “[a]mend[ing] the
3    default judgment template with all component[] parts.”
4    Handy Decl., Billing Summary at 3.        Not only is this
5    time excessive, but it is redundant with the two
6    additional entries totaling 1.1 hours for “select[ing]
7    photos to be used in the default judgment packet” and
8    “work[ing] on declaration[s]” filed in support of the
9    instant Application.     Id.   Therefore, the Court reduces
10   the total time spent on the instant Application from 2.6
11   hours to 1.8 hours.
12        Considering Plaintiff’s counsel’s familiarity with
13   ADA cases, the simple nature of this case for
14   experienced attorneys, the redundancy of the work
15   involved, and the complete lack of opposition, the Court
16   reduces the total hours billed by Plaintiff’s counsel by
17   2.3 hours. 8   See Arroyo v. Raspados Xpress LA, Inc., No.
18   CV 19-7016 PA (ASX), 2020 WL 6106314, at *3 (C.D. Cal.
19   Aug. 10, 2020) (finding that Plaintiff’s counsel “has
20   repeatedly misrepresented and hidden from all of the
21   courts in which it applied for fees the deceptive nature
22   of its billing practices,” which include intentionally
23   not keeping contemporaneous billing records and
24   “seek[ing] fees for work performed by paralegals at
25   hourly rates for work performed by attorneys”).
26   Therefore, the Court awards $1,425.00 in attorneys’
27        8 0.8 hours billed by Potter, 1.0 hours billed by Handy, 0.6
28   hours billed by Seabock, and 1.8 hours billed by Gutierrez.

                                    18
1    fees.
2         Finally, as the prevailing party, Plaintiff is also
3    entitled to costs.     29 U.S.C. § 1920, Fed. R. Civ. P.
4    54(d)(1); C.D. Cal. Local Rule 54-2.        Plaintiff seeks to
5    recover $830.00 in costs, which includes $400.00 in
6    filing fees, $30.00 in service costs, and $400.00 for an
7    investigator.    Handy Decl., Billing Summary at 1.
8         In recent similar cases, Plaintiff’s firm submitted
9    investigator costs of $100.00, as opposed to the
10   quadrupled amount of $400.00 in this present Action. 9
11   Moreover, in cases where Plaintiff’s firm has submitted
12   investigator costs of $400.00, this Court has routinely
13   reduced these costs to $100.00. 10      Because Plaintiff has
14   not provided any other supporting evidence to support
15   the quadrupled investigator expense besides the billing
16   statement, the Court awards Plaintiff $530.00 in costs.
17
18
19
          9 See Uriarte-Limon v. Torres, No. 2:20-CV-02862-SVW-JC,
     2020 WL 5260480, at *4 (C.D. Cal. July 15, 2020; Marquez v.
20   Chateau Hosp., Inc., No. CV200107FMORAOX, 2020 WL 5118077, at *8
     (C.D. Cal. June 11, 2020); Whitaker v. Westside Properties-2, LLC
21   et al., No. 2:19-CV-07946-AB-RAO, 2020 WL 2614623, at *5 (C.D.
     Cal. Mar. 2, 2020); Lammey v. Plaza Segundo, LLC, No.
22   LACV1904484JAKPLAX, 2019 WL 8638804, at *9 (C.D. Cal. Dec. 20,
23   2019); Sherfield v. Brite Spot, LLC, No. CV 19-6181-MWF-KS, 2019
     WL 8160897, at *3 (C.D. Cal. Dec. 12, 2019).
24
25        10See Cagle v. Multani, No. CV 20-3038-MWF (PDX), 2020 WL
     7861969, at *4 (C.D. Cal. Sept. 3, 2020). Garcia v. Mouannes, No.
26   CV2002591ABAGRX, 2020 WL 6064024, at *5 (C.D. Cal. Aug. 6, 2020);
     Garcia v. Nouk, No. CV 20-2565-MWF-GJS, 2020 WL 6064029, at *3
27   (C.D. Cal. July 21, 2020); Garcia v. Sanchez, No. CV 20-18484-
28   MWF-PVC, 2020 WL 6064025, at *3 (C.D. Cal. July 17, 2020).

                                    19
1                         III.   CONCLUSION
2        Based on the foregoing, the Court GRANTS
3    Plaintiff’s Application as to the ADA claim and ORDERS
4    Defendant to provide ADA-compliant sales counters and
5    dining surfaces.    The Court awards $1,425.00 in
6    attorneys’ fees and $530 in costs.       The Court DECLINES
7    to exercise supplemental jurisdiction over Plaintiff’s
8    Unruh Act claim and thereby DISMISSES the claim without
9    prejudice.
10
11   IT IS SO ORDERED.
12
13   DATED: July 15, 2021        _____________________________
                                      /s/ Ronald S.W. Lew
                                  HONORABLE RONALD S.W. LEW
14
                                  Senior U.S. District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  20
